F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         NOV 30 1999
                                   TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                               Clerk


UNITED STATES OF AMERICA,

          Plaintiff-Appellee,
                                                       No. 99-5108
v.                                               (N. District of Oklahoma)
                                                  (D.C. No. 96-CR-58-H)
MELISSA LYNN BEKEDERMO,

          Defendant-Appellant.




                                ORDER AND JUDGMENT *


Before TACHA, McKAY, and MURPHY, Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      In 1996, Melissa Bekedermo pleaded guilty to one count of conspiracy in

violation of 18 U.S.C. § 371, one count of bank fraud in violation of 18 U.S.C. §


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
1344, and one count of making a false statement in violation of 18 U.S.C. § 1001.

The district court sentenced Bekedermo to a six-month term of incarceration, a

three-year term of supervised release on the conspiracy and false statement

convictions, and a five-year term of supervised release on the bank fraud

conviction. In January of 1999, the United States Probation Office filed a

Petition on Supervised Release. The Petition alleged that Bekedermo had violated

a special condition of her supervised release in that she had committed another

crime. In particular, the Petition alleged that Bekedermo had made false

statements to the United States Department of Agriculture (“USDA”) and United

States Department of Housing and Urban Development (“HUD”) in efforts to

fraudulently obtain federally subsidized housing. At the conclusion of a hearing

on the Petition, the district court revoked Bekedermo’s supervised release,

sentenced her to a term of incarceration of eighteen months, reimposed the

remaining forty-two month term of her supervised release, and reimposed an order

of restitution.

       The case is before the court on counsel’s Anders brief and motion to

withdraw. In his brief, counsel indicates that Bekedermo insists on raising the

following two issues on appeal: (1) whether she was properly supervised by the

probation office in the Northern District of Oklahoma, the district where

Bekedermo was convicted and began serving her term of supervised release,


                                        -2-
during those periods when she was living in the Eastern District of Oklahoma;

and (2) whether the evidence was sufficient to show that Bekedermo had violated

her terms of supervised release. According to counsel, he has undertaken a

“thorough and conscientious examination of the record and . . . file in this case”

and, based on that review, concluded that neither issue is meritorious. Bekedermo

was given a copy of her counsel’s Anders brief and an opportunity to respond; no

such response was ever filed.

      After conducting a thorough review of the record in this case, we agree that

Bekedermo’s assertions of error are completely without merit. As to

Bekedermo’s claims regarding the propriety of a probation officer from the

Northern District of Oklahoma supervising her while she was residing in the

Easter District of Oklahoma, this court, like Bekedermo’s counsel, was unable to

find any authority, rule, or regulation prohibiting supervision by a neighboring

probation office. Furthermore, Bekedermo’s claims regarding the sufficiency of

the evidence are clearly frivolous. The United States adduced uncontradicted

evidence that Bekedermo had applied for federally subsidized housing from both

the USDA and HUD. The USDA and HUD application forms submitted with the

Petition demonstrated that, as part of the application for such aid, Bekedermo had

stated she lived alone with her three children and was the household’s sole source

of income. Furthermore, the United States adduced reports filed by Bekedermo as


                                         -3-
part of the supervised release self-reporting requirements. Those reports

indicated that Bekedermo’s husband lived with her during the periods covered in

the USDA and HUD aid applications, that Bekedermo’s husband was employed

during that time period, and that the Bekedermos’ combined income during that

period was far in excess of the limitations to receive assistance. This

documentary evidence is more than sufficient to satisfy the government burden of

proving a violation of the terms of supervised release by a preponderance of the

evidence. See 18 U.S.C. § 3583(e)(3). Accordingly, the district court did not

abuse its discretion in concluding that “there is overwhelming evidence that the

federal law was violated by Melissa Bekedermo” and, therefore, revoking

Bekedermo’s term of supervised release. See United States v. McAffee, 998 F.2d
835, 837 (10th Cir. 1993).

      The judgment of the United States District Court for the Northern District

of Oklahoma revoking Bekedermo’s supervised release is hereby AFFIRMED.

Counsel’s motion to withdraw is GRANTED.

                                       ENTERED FOR THE COURT:



                                       Michael R. Murphy
                                       Circuit Judge




                                         -4-